Citation Nr: 0638703	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from October 
1967 to August 1970 (as an enlisted member from October 1967 
to August 1968, and as a commissioned officer from August 
1968 until his release from active duty in August 1970).  He 
was a member of the Army National Guard from March 1971 until 
his retirement in September 1996, which included active duty 
on AGR (Active Guard/Reserve) status from May 1982 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in February 2005.  All required procedural and 
evidentiary development has been completed, and the veteran's 
claim is now properly before the Board.


FINDING OF FACT

A chronic bilateral hearing loss disability resulting from 
service has not been demonstrated, nor was sensorineural 
hearing loss manifested within one year after separation from 
active duty.


CONCLUSION OF LAW

A chronic bilateral hearing loss disability was not incurred 
in or aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, such additional matters 
are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Bilateral Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service, which includes active duty and any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101 (21), (22), (24), 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.6, 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by active military service.  Even 
if there is no record of organic disease of the nervous 
system (e.g., sensorineural hearing loss) in service, its 
incurrence coincident with service will be presumed if it was 
manifested to a compensable degree within one year after 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran contends that his bilateral hearing loss was 
caused by service, and the Board notes that, during his 
period of AGR active duty with the Army National Guard from 
1982 to 1984, he served as a Field Artillery Officer.  
Unfortunately, the evidence of record does not include the 
veteran's active duty service medical records (SMRs).  The 
claims file reflects that numerous attempts were made by the 
RO between October 2001 and March 2003 to obtain his SMRs, 
and all such attempts have been futile.  Therefore, in April 
2003, the RO made a formal finding that all reasonable 
efforts had been exhausted to obtain those records.  The 
records were determined to be unavailable.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because it 
appears there were records which remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The evidence of record includes a March 1971 Army National 
Guard examination report.  This examination took place during 
the year following the veteran's release from his first 
period of active duty.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
5
5
10
10
15

The examination report indicated the veteran had no 
significant abnormalities.  At that time, he reported no 
medical history of hearing loss.

A July 2001 VA outpatient record shows the veteran indicated 
that when he began teaching that year, he noticed he had 
trouble hearing his students.  He described more problems 
with distinguishing sounds.  An audiological examination was 
not conducted, but a notation indicated hearing impairment.

In May 2002, the veteran submitted a March 2002 audiological 
report along with an April 2002 written statement from his 
physician.  The physician stated that, in all reasonable 
medical probability, the veteran's high frequency hearing 
loss was a result of noise exposure to field artillery during 
military service.  His hearing loss was reported to be far in 
excess of that which would be expected due to his age alone.

The results of the veteran's private audiological examination 
were reported in a chart, and were not transcribed by the 
physician.  In the absence of a clinical interpretation of 
the audiological findings, the Board may not attempt to 
interpret the documentation on its own.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356, 1360 (Fed. Cir. 
1998); see also Hardin v. West, 11 Vet. App. 74, 79 (1998).  
In addition, while the veteran's discrimination percentages 
were noted to be 92 in each ear, there is no indication 
whether the Maryland CNC Word Test was used to reach this 
result.  Therefore, while it appears from the graph that the 
veteran may have hearing loss that is considered a disability 
under 38 C.F.R. § 3.385, the Board is unable to verify this 
based on the private medical record.

Finally, the record reflects that the veteran was scheduled 
for a VA examination in February 2006.  However, he failed to 
report for the examination.  The letter informing the veteran 
of the examination was sent to his previous address.  He 
informed the RO of a change in his address in March 2005.  
While this notice was not sent to his address currently on 
file, the letter informing him that he had missed his 
examination was sent to that address.  In addition, in an 
effort to schedule the veteran for an additional examination, 
the RO attempted to obtain his current address by calling the 
telephone numbers the veteran provided in March 2005.  
However, all attempts to locate the veteran were futile.  
Therefore, the Board finds that all due process has been met 
with regard to the RO's attempt to schedule the veteran for 
an additional examination.

After a careful review of the evidence of record, the Board 
finds that service connection for a bilateral hearing loss 
disability is not warranted.  First, the  Board notes that we 
are unable to find that the veteran has a hearing loss 
disability as required under 38 C.F.R. § 3.385.  While it 
appears from the March 2002 private audiological report that 
he does have hearing loss, there is no transcribed 
audiological examination to confirm these results because the 
veteran did not appear for his VA examination.  

As noted above, although the April 2002 private medical 
opinion did indicate that there is a reasonable medical 
probability that the veteran has hearing loss due to military 
service, the opinion is of minimal probative value.  Although 
on initial review the written statement appears to support 
the veteran's claim, a close reading shows that it does not.  
The opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible the veteran 
has a bilateral hearing disability that is related to his 
military service.  The physician did not offer a more 
definitive explanation or opinion to relate the veteran's 
hearing loss to his military service.  Such speculation is 
not legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In addition, the private physician did not indicate that he 
had reviewed the veteran's service records or obtained 
information regarding any possible post-service noise 
exposure.  He based his opinion upon the reasoning that the 
veteran's hearing loss was far in excess of that which would 
have been anticipated due to his age alone.  However, the 
physician did not comment on possible noise exposure after 
the veteran left service.  Nor did he provide an explanation 
as to why nearly 18 years had passed between the veteran's 
final separation from active duty and the first medical 
record showing his complaints of hearing difficulty.  As a 
consequence, it cannot be found that entitlement to service 
connection for a bilateral hearing loss has been established.

The Board acknowledges the veteran's long and exemplary 
service to the Nation, including his two periods of active 
duty.  However, he has failed to report for a VA medical 
examination which could have potentially assisted him in 
establishing his claim for service connection.  This problem 
was emphasized in the Supplemental Statement of the Case sent 
to him in August 2006, and neither he nor his representative 
has responded.  As the Court of Appeals has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


ORDER

Service connection for bilateral hearing loss is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


